Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  The cited prior arts fail to teach Applicant’s invention for fault detection and root cause analysis in a network comprising a plurality of network components with software modules and communication interfaces and network nodes which are connected to the plurality of network components by means of communication connections, wherein the plurality of network components and/or the network nodes are designed to generate data stored as a set of historical data and to form a plurality of event sequences each comprising a sequence of events from the set of historical data, wherein the system is designed: to in turn extract event sequences which end with an alarm event from the plurality of event sequences; to in turn extract relevant events based on a fault analysis from the event sequences with an alarm event and to construct reduced event sequences from the relevant events; and to construct, for each of the reduced event sequences, an automaton for detecting each reduced event sequence, wherein the system is designed to combine the automaton constructed for the each of the reduced event sequences to form a common automaton for all of the reduced event sequences.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.

Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454